The Honorable Mike Everett State Senator 412 Broadway Marked Tree, AR 72365
Dear Senator Everett:
This is in response to your request for an opinion on the following question:
  Is a city prohibited by law from providing water service to realty adjacent to, but outside the city limits?
The answer to this question is "no." Municipalities clearly have the option of extending water and sewer service to consumers outside their corporate limits, in accordance with A.C.A. §§ 14-234-110(b)(1) and14-234-111(a) (1987). See also City of Little Rock v. Chartwell ValleyLtd. Partnership, 299 Ark. 542, 772 S.W.2d 616 (1989). It must be recognized, however, that while a city is empowered to extend services beyond its boundaries, ". . . it shall not be obligated to do so." A.C.A. § 14-234-110(b)(1). See also A.C.A. § 14-234-111(f) (providing that "[n]othing in this section shall be construed to require a municipality to extend either water or sewer service to adjacent or nearby areas.")
As a general matter, therefore, a city can refuse to provide water service to a nonresident. As stated by the Arkansas Supreme Court inChartwell Valley Ltd. Partnership, supra, following its citation of §§14-234-110 and -111:
  [W]e believe it is beyond question that the General Assembly fully intended to empower municipalities with the authority to extend water and sewer services beyond their boundaries, but no one . . . can obligate a municipality to extend those services.
299 Ark. at 545.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:EAW/cyh